Mr. and Mrs. Cecil R. Johnson instituted proceedings to dispossess R. T. Ginn in the Civil Court of DeKalb County. The issue of facts was tried by a judge without a jury. The judgment was for the plaintiffs. It was alleged in the certiorari that no demand was proved at the trial. The trial judge, in answer to the certiorari denied the correctness of this allegation of fact and set out in his answer his version of the testimony as to demand. The defendant filed a traverse to the judge's answer. The issue thus formed was submitted to a jury in the superior court, which found against the traverse.
The only contention of the defendant as to why the case should be reversed is based on the ground that no demand was proved. The verdict of the jury settled this issue against him.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.
                         DECIDED MARCH 8, 1947.